Citation Nr: 1512477	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-12 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to September 1957.  He died in July 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to nonservice-connected death pension benefits.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the procedural documents pertaining to this claim, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.  


FINDING OF FACT

The Veteran did not serve on active duty for ninety days or more during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Specifically, the VCAA has been held not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA. 

Death pension is a benefit payable to a veteran's surviving spouse because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3. 

Eligibility for VA pension benefits requires an initial showing that a veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican Border Period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2. 

In this case, the Veteran's DD Form 214 indicates that he served on active duty from January 1957 to September 1957.  This is subsequent to the Korean Conflict and prior to the Vietnam Era.  As such, he had no active service during a period of war.  38 C.F.R. § 3.2.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Board acknowledges the appellant's contention that the Veteran did have active service during a period of war, as he served in the Army National Guard from June 1952 to July 1956, which was during the Korean Conflict.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6 (defining active duty, ACDUTRA, and INACDUTRA).  Thus, by statute, ACDUTRA and INACDUTRA are not considered active duty unless service connection is granted for a condition incurred during such period.  Here, the Board notes that the Veteran was not service-connected for any disability.  Therefore, there is no scenario under which the Veteran's National Guard service can be considered active duty service.   

The Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran have served on active duty at some point during a period of war.  The Veteran's entire period of active service did not include any period of service during a period of war, and his National Guard service is not considered active service.  Consequently, the appellant is ineligible for nonservice-connected death pension benefits.  Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


